Citation Nr: 0517199	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  02-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel 




INTRODUCTION

The veteran served on active duty from August 1943 to August 
1947.  He participated in Operation Crossroads from May 9, 
1946 to August 29, 1946.  The veteran died on April [redacted], 2000.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim 
seeking entitlement to service connection for the veteran's 
death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


?	This claim is remanded to obtain a statement from J.B., 
D.O. pertaining to the veteran's death certificate.

The appellant asserts that she is entitled to service 
connection for the cause of the veteran's death inasmuch as 
the veteran was exposed to radiation while participating in 
Operation Crossroads from May 9, 1946 to August 29, 1946, and 
that such exposure led to his developing the diseases which 
caused his death.  In the alternative, she claims that 
exposure to asbestos while working in the Navy as a 
metalsmith during World War II led to his developing the 
diseases which caused his death.

The Board notes that service connection for a disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service may be demonstrated under three 
different theories of entitlement.  See Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  See 38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§ 3.309(d) (2004).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (2004).  
Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) (2004) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As noted above, the veteran participated in Operation 
Crossroads.  Additionally, his death certificate listed the 
following for his causes of death: cardiac arrhythmia, 
progressive pulmonary fibrosis, chronic obstructive lung 
disease, smoking and radiation exposure.  The examiner did 
not specify which disease was caused by radiation exposure.  
The examiner should explain the medical or scientific bases 
used to arrive at such a conclusion.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The RO should take steps to obtain a statement from 
J.B., D.O., the examiner who completed the veteran's 
death certificate.  The examiner should answer the 
following questions:

		a.  Which disease or diseases was/were caused by 
radiation exposure?

b.  Provide a scientific or medical 
explanation/basis for any such opinion.


2.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be readjudicated.  In the 
event that the claim is not resolved to the satisfaction 
of the appellant, she should be furnished a Supplemental 
Statement of the Case regarding the issue of service 
connection for the cause of the veteran's death, which 
includes all additional applicable laws and regulations, 
and the reason for the decision.  The appellant must be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


